This is a companion case to that of Forrest H. Ake and Mittie Ake, joined by her husband, Forrest H. Ake, v. Florence Birnbaum as Executrix of the Last Will and Testament and Estate of Mary Birnbaum, deceased, the difference being that in this case Florence Birnbaum maintains the suit in her own behalf and there is no question raised as to the amount of the verdict.
The judgment in this case is affirmed upon authority of our opinion and judgment in the case above referred to.
It is so ordered.
  CHAPMAN, C. J., BROWN, BUFORD and SEBRING, JJ., concur. *Page 761